Case
 Case8:18-cv-01654-JLS-SS
      8:18-cv-01654-JLS-SS Document
                            Document14-4
                                     12 Filed
                                         Filed10/19/18
                                               12/20/18 Page
                                                         Page11ofof22 Page
                                                                       PageID
                                                                            ID#:54
                                                                               #:82
Case
 Case8:18-cv-01654-JLS-SS
      8:18-cv-01654-JLS-SS Document
                            Document14-4
                                     12 Filed
                                         Filed10/19/18
                                               12/20/18 Page
                                                         Page22ofof22 Page
                                                                       PageID
                                                                            ID#:55
                                                                               #:83



                                   EXHIBIT A

 Name of Party Waiving Service            Relationship of Scott Kohn to Party
                                          on Whose Behalf He is Waiving
                                          Service
 Future Income Payments, LLC              Member with Management Authority
 FIP, LLC                                 Member of Cash Flow Outsourcing
                                          Services, Inc., which is itself a member
                                          of FIP, LLC
 Cash Flow Investment Partners LLC        Manager
 Pension Advance LLC                      Member
 Buysellannuity Inc.                      Director
 Cash Flow Investment Partners East       Manager
 LLC
 Cash Flow Investment Partners            Manager
 MidEast LLC
 Lumpsum Pension Advance Atlantic         Manager
 LLC
 Lumpsum Pension Advance Southeast        Manager
 LLC
 Lumpsum Settlement West LLC              Manager
 PAS California LLC                       Manager
 PAS Great Lakes LLC                      Manager
 PAS Northeast LLC                        Manager
 PAS Southwest LLC                        Manager
 Pension Advance Carolinas LLC            Manager
 Pension Advance Midwest LLC              Manager
 Pension Loans South LLC                  Manager
 Scott Kohn                               Individual acting in his own capacity
